DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	17/461,993 entitled "SOFTWARE ARCHITECTURE FOR MACHINE LEARNING FEATURE GENERATION" filed on August 30, 2021 with claims 2 to 21 pending.

 Information Disclosure Statements
The information disclosure statements (IDSs) submitted on October 5, 2021, November 10, 2021, and July, 14, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Examiner’s Note
No rejection under  35 USC § 101 is placed as the focus of the claims is an alleged improvement in machine learning architecture and training as a tool that may be applied across a variety of disciplines apart from financial transactions.   The claims at issue require a specific arrangement of input/output/hidden layers and nodes in a training and retraining protocol.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 9-15, 18, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh (“METHODS AND SYSTEMS FOR APPLICATIONS FOR Z-NUMBERS”, U.S. Publication Number: 20140201126 A1), in view of Hsieh (“HARDWARE SYSTEM DESIGN IMPROVEMENT USING DEEP LEARNING ALGORITHMS”, U.S. Publication Number: 20180144243 A1)



Regarding Claim 2, 
Zadeh teaches,
A method comprising: determining, by a computer system, for each candidate feature in a plurality of candidate features corresponding to a base machine learning model configured to classify electronic transactions, 
(Zadeh [0076] processor (or CPU, controller, analyzing module, computer...)
Zadeh [2721]  to determine a candidate feature vectors(s) 
Zadeh [2398] In one embodiment... we use domain names as an indication ...web usage parameter ....purchases, dollar amount...user's IP address, language, geography, operating system, browser,.... we use machine learning to learn to rank, by training samples.... ranking with our model  
Zadeh [2299] the system can find what object is chosen by the user, based on extracted objects ....fees per visit, fees per minute, fees per unique visitor, fees for actual purchases or transactions...)
a plurality of respective transaction classification scores, 
(Zadeh [2299] the system can find what object is chosen by the user, based on extracted objects ....fees per visit, fees per minute, fees per unique visitor, fees for actual purchases or transactions...
Zadeh [2645]  system evaluates the totality of all N parameters ....or compares them using weights... or adds all the scores for comparisons together for all parameters, or do a weighted average or score or vote for N parameters
Zadeh [2709]  classified based on the annotations, metadata, and features detected)
wherein each transaction classification score in the plurality of respective classification scores is indicative of a transaction classification efficacy of that respective candidate feature based on a feature selection algorithm in a plurality of different feature selection algorithms;
(Zadeh [1998]  the periodicity (TF) and size (LF) of the features in the image, to have both efficiency and accuracy for the image analysis. So, at the beginning, we classify the image based on those parameters (TF and LF), plus its complexity (CF) and concentration of features (MF) 
Zadeh [0292] we may need a third super-fine classifier, or even more levels of hierarchy for classifiers, feeding each other in multiple levels, for more efficient and faster classifications.
Zadeh [0361]  concept applies to points of different classes...Based on (44), we describe an efficient method for providing Δw)
evaluating, by the computer system, the plurality of candidate features based on the plurality of transaction classification scores determined for each candidate feature in the plurality of candidate features; selecting, by the computer system, a subset of features from the plurality of candidate features based on the evaluating, 
(Zadeh [2709]  classified based on the annotations, metadata, and features detected
Zadeh [0681] In one embodiment, where not all signature parameters are used, relevant, or available...then a subset of those signature parameters that are used
Zadeh [2721]  to determine a candidate feature vectors(s))
wherein the selected subset of features are dominative relative to transaction classification over remaining unselected candidate features in the plurality of candidate features according to a plurality of different feature selection algorithms,
(Zadeh [2709]  classified based on the annotations, metadata, and features detected
Zadeh [0792] In one embodiment, for a source of information, when it comes through a cascade or chain of sources, the weakest link dominates the result....the most unreliable link or source determines or dominates the overall reliability.... this can be modeled based on the MINIMUM function for reliability values for multiple sources.)
 wherein each feature in the subset of features has higher transaction classification scores than any candidate features in the remaining unselected candidate features according to the plurality of different feature selection algorithms; based on the selected subset of features, the computer system building the base machine learning model configured to classify electronic transactions, wherein the building is further based on data input values corresponding to the selected subset of features, 
(Zadeh [2709]  classified based on the annotations, metadata, and features detected
Zadeh [0792] In one embodiment, for a source of information, when it comes through a cascade or chain of sources, the weakest link dominates the result....the most unreliable link or source determines or dominates the overall reliability
Zadeh  [0674] In one embodiment, as in the previous examples, ω, probability measure of Ay is determined for various pX (i.e., (mx, σx)) candidates. In one embodiment, maximum μpx(mx, σx) for ω (or ω bin) is determined, and applied... the output of rules engine provides the restriction on pX ...and this output is used to determine restriction on a probability measure in Y.)
wherein the data input values used to build the base machine learning model do not correspond to the remaining unselected candidate features;
(Zadeh [0091]  machine generated data, machine learning
Zadeh [1355] the inputs may constantly change, resulting in a dynamic (constantly-changing) output.
Zadeh [2920]  convert a set of possibly correlated variables observations into a set of uncorrelated variable values 
Zadeh [2992] restriction/filters to exclude certain or certain types)
training, by the computer system, the base machine learning model using first historical transaction data corresponding to a first plurality of electronic transactions categorizable into a plurality of transaction classification categories; 
(Zadeh [0106] Deep Machine Learning and training schemes
Zadeh [0181] machine generated data analysis, machine learning, training samples
Zadeh [1643] Here, we introduce Z-webs, including Z-factors and Z-nodes, for the understanding of relationships between objects...historical data
Zadeh [1355]  The most common or most used parameters, relationships, definitions, or topics are stored in separate repositories, which are grouped and sub-grouped in different classes and categories 
Zadeh [2299] the system can find what object is chosen by the user, based on extracted objects ....fees per visit, fees per minute, fees per unique visitor, fees for actual purchases or transactions...
Zadeh [2709]  classified based on the annotations, metadata, and features detected)
and subsequent to the training,
(Zadeh [3232] because it would require an very large number of training samples and very deep (many layered) neural network, based on traditional methods, which would also be hard to converge...In one embodiment, the recursive inference approach...provides more efficient and accurate recognition and search.
Zadeh [1900] we go one more step, in a loop, recursively, in another embodiment)
 the computer system generating a targeted machine learning model by retraining the base machine learning model
(Zadeh [3233 - Table 1] features retraining of everything
Zadeh [3232] because it would require an very large number of training samples and very deep (many layered) neural network, based on traditional methods, which would also be hard to converge...In one embodiment, the recursive inference approach...provides more efficient and accurate recognition and search.
Zadeh [1900] we go one more step, in a loop, recursively, in another embodiment
Zadeh [2398] In one embodiment... we use machine learning to learn to rank, by training samples.... ranking with our model  )
 using second historical transaction data for a second plurality of electronic transactions categorizable into the plurality of transaction classification categories, 
(Zadeh [1643] facts, historical data
Zadeh [2050]  we can use various types of input...metadata...dictionary, personal data or preference, historical or geographical data, physical or chemical data, and/or mathematical facts
Zadeh [2299] the system can find what object is chosen by the user, based on extracted objects ....fees per visit, fees per minute, fees per unique visitor, fees for actual purchases or transactions.
Zadeh [1355]  The most common or most used parameters, relationships, definitions, or topics are stored in separate repositories, which are grouped and sub-grouped in different classes and categories)
wherein subsequent to the retraining,
(Zadeh [3232] because it would require an very large number of training samples and very deep (many layered) neural network, based on traditional methods, which would also be hard to converge...In one embodiment, the recursive inference approach...provides more efficient and accurate recognition and search.
Zadeh [1900] we go one more step, in a loop, recursively, in another embodiment)
into a particular single one of the plurality of transaction classification categories.
(Zadeh [1359]  The first type has a single choice only, with no ambiguity
Zadeh [1054] The value, V, is v-precise if it is singular, that is, V is a singleton.)
Zadeh does not teach the targeted machine learning model is configured to classify an uncategorized new transaction request for a given new electronic transaction
Hsieh teaches,
the targeted machine learning model is configured to classify an uncategorized new transaction request for a given new electronic transaction
(Hsieh [0056] a deep learning training method in which the machine is provided a small amount of classified data from human sources compared to a larger amount of unclassified data available to the machine.
Hsieh [0081]  categorizes data to be provided to the output layer 
Hsieh [0066] successful classification of new data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment of Zadeh to incorporate the hardware system design for deep learning algorithms  teachings of Hsieh  “for deep learning-based system design improvement.” (Hsieh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. hardware system design for deep learning algorithms) to a known concept (i.e. algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment) ready for improvement to yield predictable result (i.e. “Using a multilayered architecture, machines employing deep learning techniques can process raw data better than machines using conventional machine learning techniques.” Hsieh [0054])
Regarding Claim 3, 
Zadeh and Hsieh teach the machine learning architecture of Claim 1 as described earlier.
Zadeh teaches,
wherein the selecting the subset of features comprises: sorting the plurality of candidate features into a plurality of layers of candidate features based on the plurality of transaction classification scores determined for each of the plurality of candidate features,
(Zadeh [2709]  classified based on the annotations, metadata, and features detected
Zadeh [0681] In one embodiment, where not all signature parameters are used, relevant, or available...then a subset of those signature parameters that are used
Zadeh [2721]  to determine a candidate feature vectors(s) 
Zadeh [2645]  system evaluates the totality of all N parameters ....or compares them using weights... or adds all the scores for comparisons together for all parameters
Zadeh  [0413] classifier with multiple label layers for different models
Zadeh  [1720] imposed on the detection/classifier network (e.g., on hidden layers))
 wherein each candidate feature in a first layer has higher transaction classification scores than candidate features in the remaining layers according to the plurality of different feature selection algorithms; 
(Zadeh  [2558] In one embodiment, we have e.g. higher weights ... or people with higher score ...or people who were ranked higher  
Zadeh [1372]  this result also has a higher ranking or score...This means that the meanings of the words are clarified and set based on the context and background information 
Zadeh [2992]  ranking order is higher for more relevant match, more reliable match, more similar match...by automated process (e.g., via optimization methods or genetic algorithms)
Zadeh [3229] uses progressive feature selection and prioritization.
Zadeh  [0413] classifier with multiple label layers for different models
Zadeh[1721] features one layer at a time.)
and selecting one or more candidate features from the first layer as the subset of features.
(Zadeh [1721] features one layer at a time.
Zadeh [0605]  candidate are determined
Zadeh [1730] to determine higher level features, and the training is done one layer at the time.)
Regarding Claim 4, 
Zadeh and Hsieh teach the machine learning architecture of Claim 3 as described earlier.
Zadeh teaches,
  wherein each candidate feature in the first layer does not have higher transaction classification scores than other candidate features in the first layer according to the plurality of different feature selection algorithms.
(Zadeh [0723]  candidates are iteratively used ... monitor and evaluate the limits on iterations through candidate A'.sub.z. In one embodiment, ...scores are used ...overriding a lower assigned ...score to the granular.
Zadeh [2299] the system can find what object is chosen by the user, based on extracted objects 
Zadeh [2992]  ranking order ...by automated process (e.g., via optimization methods or genetic algorithms))
Regarding Claim 9, 
Zadeh and Hsieh teach the machine learning architecture of Claim 2 as described earlier.
Zadeh teaches,
  wherein the determination is not made using the base machine learning model.
(Zadeh [1328] if similar concepts already exist in the rules and patterns or templates, the machines can initialize the new search links and populate the relationships, automatically, without any human intervention or input.
Zadeh [1355] relationships or parameters that remain constant are stored in different repositories (compared to those of the dynamic parameters), and are accessed without any updating or verification in the future.)
Zadeh does not teach wherein retraining the base machine learning model is based on a determination that a plurality of new electronic transactions belong to a particular one of the plurality of transaction classification categories
Hsieh teaches,	
wherein retraining the base machine learning model is based on a determination that a plurality of new electronic transactions belong to a particular one of the plurality of transaction classification categories
(Hsieh [0056] a deep learning training method 
Hsieh [0088] during the retraining
Hsieh [0066] successful classification of new data.
Hsieh [0081]  categorizes data to be provided to the output layer)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment of Zadeh to incorporate the hardware system design for deep learning algorithms  teachings of Hsieh  “for deep learning-based system design improvement.” (Hsieh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. hardware system design for deep learning algorithms) to a known concept (i.e. algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment) ready for improvement to yield predictable result (i.e. “Using a multilayered architecture, machines employing deep learning techniques can process raw data better than machines using conventional machine learning techniques.” Hsieh [0054])
Regarding Claim 10, 
Zadeh and Hsieh teach the machine learning architecture of Claim 2 as described earlier.
Zadeh teaches,
    wherein the plurality of candidate features comprises at least one of: an Internet Protocol (IP) address, a number of successful electronic transactions within a predetermined period of time, a number of failed electronic transactions within the predetermined period of time, a time, a browser type, a device type, an amount associated with the transaction request, or a transaction type of the transaction request.
(Zadeh [2398] user parameter (e.g. user's IP address, language, geography, operating system, browser, or history (cookies))
Zadeh [2299] the system can find what object is chosen by the user, based on extracted objects ....fees per visit, fees per minute, fees per unique visitor, fees for actual purchases or transactions...)
Regarding Claim 11, 
Zadeh and Hsieh teach the machine learning architecture of Claim 2 as described earlier.
Zadeh teaches,
      wherein the plurality of different feature selection algorithms comprises at least one univariate feature selection algorithm and at least one multivariate feature selection algorithm.
(Zadeh [1660] In case of single variable dependency Y=f(X), the probability measure w can be evaluated by unpacking the probability distribution in Y
Zadeh [2212] In one embodiment, we use Vapnik's support vector machines (SVM) to classify the data...we use ...multivariate linear regression)
Regarding Claim 12, 
Zadeh and Hsieh teach the machine learning architecture of Claim 2 as described earlier.
Zadeh teaches,
      from a user computer system, wherein the new transaction request is for a monetary purchase;
(Zadeh  [2062] In one embodiment, ... process (e.g., a web browser...) runs on a device (e.g., a user device)...based on (e.g., an automatic) query from... (...plug-in or another process running on the user device)  
Zadeh [2299] the system can find what object is chosen by the user, based on extracted objects ....fees per visit, fees per minute, fees per unique visitor, fees for actual purchases or transactions...)
either approving or denying the monetary purchase based on the specific category.
(Zadeh [2080] indicators can be used for approval, confirmation, or increase of reliability factor)
Zadeh does not teach receiving the uncategorized new transaction request; using the targeted machine learning model, categorizing the uncategorized new transaction request into a specific category of the plurality of transaction categories;
Hsieh teaches,
receiving the uncategorized new transaction request;
(Hsieh [0056] a deep learning training method in which the machine is provided a small amount of classified data from human sources compared to a larger amount of unclassified data available to the machine.)
 using the targeted machine learning model, categorizing the uncategorized new transaction request into a specific category of the plurality of transaction categories;
(Hsieh [0056] a deep learning training method in which the machine is provided a small amount of classified data from human sources compared to a larger amount of unclassified data available to the machine.
Hsieh [0055]  The term “deep learning” is a machine learning technique that utilizes multiple data processing layers to recognize various structures in data sets and classify the data sets with high accuracy.
Hsieh [0081]  a classification layer 222 forming an output layer of N categories)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment of Zadeh to incorporate the hardware system design for deep learning algorithms  teachings of Hsieh  “for deep learning-based system design improvement.” (Hsieh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. hardware system design for deep learning algorithms) to a known concept (i.e. algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment) ready for improvement to yield predictable result (i.e. “Using a multilayered architecture, machines employing deep learning techniques can process raw data better than machines using conventional machine learning techniques.” Hsieh [0054])
Claim 13 is rejected on the same basis as Claim 2.
Claim 14 is rejected on the same basis as Claim 3.
Claim 15 is rejected on the same basis as Claim 4.
Claim 18 is rejected on the same basis as Claim 9.
Claim 19 is rejected on the same basis as Claim 2.
Claim 21 is rejected on the same basis as Claim 9.

Claims 5-8  are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh and Hsieh in view of Choi (“METHOD AND APPARATUS FOR EXTENDING NEURAL NETWORK”, U.S. Publication Number: 20160155049 A1)

Regarding Claim 5, 
Zadeh and Hsieh teach the machine learning architecture of Claim 3 as described earlier.
Zadeh teaches,
  building a neural network configured for use with the targeted machine learning model based on the selected subset of features, wherein the neural network has a plurality of input nodes in an input layer corresponding to the selected subset of features,
(Zadeh [2216] In one embodiment, for machine learning, we use neural networks, perceptrons
Zadeh [1404] training perceptrons is used
Zadeh [0681] In one embodiment, where not all signature parameters are used, relevant, or available...then a subset of those signature parameters that are used
Zadeh [2047] we can input this information ...as new nodes 
Zadeh [1721] features one layer at a time.
Zadeh [1730]  hidden layer as input to determine higher level features, and the training is done one layer at the time....FIG. 181 illustrates 3 level RBM with 3 hidden layers)
to generate a mathematical representation representing the selected subset of features based on input values from the plurality of input nodes;
(Zadeh [0681] In one embodiment, where not all signature parameters are used, relevant, or available...then a subset of those signature parameters that are used
Zadeh [1730]  hidden layer as input ... and the training is done one layer at the time
Zadeh [2047] we can input this information ...as new nodes 
Zadeh [1408]  objects or shapes can be expressed mathematically
Zadeh [2318] assigns a Z-factor as a mathematical set of factors ...for those objects.)
and training the neural network to produce a plurality of output values that matches a plurality of input values provided to the neural network, wherein the training comprises iteratively adjusting at least one mathematical representation
(Zadeh [0106] Deep Machine Learning and training schemes
Zadeh [0181] machine generated data analysis, machine learning, training samples
Zadeh [1355]  inputs may constantly change, resulting in a dynamic (constantly-changing) output. 
Zadeh [2216] In one embodiment, for machine learning, we use neural networks, perceptrons
Zadeh [0723]  candidates are iteratively used ... monitor and evaluate the limits on iterations through candidate A'.sub.z. 
Zadeh [2318] assigns a Z-factor as a mathematical set of factors ...for those objects.)
wherein the input values correspond to the mathematical representations in the hidden layer of the neural network, and wherein a first mathematical representation corresponding to a first hidden node in the plurality of hidden nodes is different from a second mathematical representation corresponding to a second hidden node in the plurality of hidden nodes.
(Zadeh [1618]  fuzzy reasoning systems can gather knowledge from multiple sources ...To combine multiple fuzzy models 
Zadeh  [0413]  for classifier with multiple label layers for different models.
Zadeh [1326] The scores, thresholds, and ...functions are used in the fuzzy analysis engine
Zadeh [1328] set the links and relationships (or mathematics formulas and fuzzy rules or relationships between different parameters)
Zadeh [1753]  corresponding fuzzy parameter in P layer ... weighted link are made from P or M units to a correlation layer C for training the association. In one embodiment, weighted links from M layer are made to hidden layers to associate parameters 
Zadeh [1771]  a set of feature nodes/units/neurons ... to the top hidden layer
Zadeh [1405]   a multi-layer feed-forward neural network is used.)
Zadeh does not teach a plurality of hidden nodes in a hidden layer having a number of nodes less than the plurality of input nodes, and a plurality of output nodes in an output layer corresponding to the plurality of input nodes; configuring each hidden node in the hidden layer; corresponding to at least one hidden node in the hidden layer
Choi teaches,
a plurality of hidden nodes in a hidden layer having a number of nodes less than the plurality of input nodes, and a plurality of output nodes in an output layer corresponding to the plurality of input nodes; 
(Choi [Figure 1]: 
    PNG
    media_image1.png
    647
    435
    media_image1.png
    Greyscale
)
configuring each hidden node in the hidden layer; corresponding to at least one hidden node in the hidden layer
(Choi [0077]  nodes included in the hidden layer 120 may be referred to as hidden nodes
Choi [0040] an extender configured to extend a hidden layer
Choi [0041] configured to initialize...the one or more hidden layer)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment of Zadeh to incorporate the neural network extension teachings of Choi whereby “extending a neural network involves selecting…a node of a neural network, adding a new node in a layer that includes the selected node, and setting connection weights of the new node based on connection weights of the selected node.” (Choi [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. neural network extension) to a known concept (i.e. algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment) ready for improvement to yield predictable result (i.e. “the artificial neural network may have a generalization capability of generating a relatively accurate output with respect to an input pattern yet to be used for learning.” Choi [0006])
Regarding Claim 6, 
Zadeh, Hsieh, and Choi teach the machine learning architecture of Claim 5 as described earlier.
Zadeh does not teach wherein the first mathematical representation comprises a first weight for a first feature corresponding to a first input node in the plurality of input nodes, and wherein the second mathematical representation comprises a second weight different from the first weight for the first feature.
Hsieh teaches,
  wherein the first mathematical representation comprises a first weight for a first feature corresponding to a first input node in the plurality of input nodes, and wherein the second mathematical representation comprises a second weight different from the first weight for the first feature.
(Hsieh [0080]  Input nodes 122-126 are activated through receipt of input data via inputs
Hsieh [0085]  weights assigned to nodes...and nodes with very low weights
Hsieh [0138]  Using weights and biases, the auto-encoder can be used to generate a new representation of the input x through the hidden layer h.
Hsieh [0230]  associates weights with nodes representing features of interest.
Hsieh [0289]  Weights and/or biases associated with nodes, connections, etc., can also be modified by patterns, relationships, values, presence or absence of values)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment of Zadeh to incorporate the hardware system design for deep learning algorithms  teachings of Hsieh  “for deep learning-based system design improvement.” (Hsieh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. hardware system design for deep learning algorithms) to a known concept (i.e. algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment) ready for improvement to yield predictable result (i.e. “Using a multilayered architecture, machines employing deep learning techniques can process raw data better than machines using conventional machine learning techniques.” Hsieh [0054])
Regarding Claim 7, 
Zadeh, Hsieh, and Choi teach the machine learning architecture of Claim 5 as described earlier.
Zadeh does not teach wherein the mathematical representation corresponding to each hidden node in the hidden layer comprises a weight associated with each of the input values from the plurality of input nodes.
Choi teaches,	
wherein the mathematical representation corresponding to each hidden node in the hidden layer comprises a weight associated with each of the input values from the plurality of input nodes.
(Choi [0077]  nodes included in the hidden layer 120 may be referred to as hidden nodes
Choi [0078] The input nodes included in the input layer 110 and the hidden nodes included in the hidden layer 120 may be connected to each other through edges having connection weights. 
Choi  [0074]  input sources may be... input data storage or other data sources. The input vectors that connect the body of the artificial neuron to the inputs...may be scaled with individual synaptic weights ...The synaptic weights may influence the strength of the inputs received by the body of the neuron.  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment of Zadeh to incorporate the neural network extension teachings of Choi whereby “extending a neural network involves selecting…a node of a neural network, adding a new node in a layer that includes the selected node, and setting connection weights of the new node based on connection weights of the selected node.” (Choi [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. neural network extension) to a known concept (i.e. algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment) ready for improvement to yield predictable result (i.e. “the artificial neural network may have a generalization capability of generating a relatively accurate output with respect to an input pattern yet to be used for learning.” Choi [0006])
Regarding Claim 8, 
Zadeh, Hsieh, and Choi teach the machine learning architecture of Claim 5 as described earlier.
Zadeh does not teach wherein each output node in the plurality of output nodes is configured to produce an output value based on values received from each of the plurality of hidden nodes.
Choi teaches,
wherein each output node in the plurality of output nodes is configured to produce an output value based on values received from each of the plurality of hidden nodes.
(Hsieh [0080] the output layer 180 is activated after data processed in hidden layers 140 and 160 is sent via connections 170. When the output node 182 of the output layer 180 is activated, the node 182 outputs an appropriate value based on processing accomplished in hidden layers)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment of Zadeh to incorporate the neural network extension teachings of Choi whereby “extending a neural network involves selecting…a node of a neural network, adding a new node in a layer that includes the selected node, and setting connection weights of the new node based on connection weights of the selected node.” (Choi [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. neural network extension) to a known concept (i.e. algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment) ready for improvement to yield predictable result (i.e. “the artificial neural network may have a generalization capability of generating a relatively accurate output with respect to an input pattern yet to be used for learning.” Choi [0006])

Claims 16, 17, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh and Hsieh in view of ルイス (“METHOD AND APPARATUS FOR ASSESSING FRAUDULENT TRANSACTION RISK IN ELECTRONIC COMMERCE”, Japanese Publication Number: JP 2004524599 A)

Regarding Claim 16, 
Zadeh and Hsieh teach the machine learning architecture of Claim 13 as described earlier.
Zadeh does not teach receiving the uncategorized new transaction request from a user computer system, wherein the new transaction request is for a monetary purchase; using the targeted machine learning model, categorizing the uncategorized new transaction request into a non-fraud category of the plurality of transaction categories; and approving the monetary purchase based on the non-fraud category.
Hsieh teaches,
  receiving the uncategorized new transaction request from a user computer system, wherein the new transaction request
(Hsieh [0056] a deep learning training method in which the machine is provided a small amount of classified data from human sources compared to a larger amount of unclassified data available to the machine.
Hsieh [0081]  categorizes data to be provided to the output layer)
using the targeted machine learning model, categorizing the uncategorized new transaction request
(Hsieh [0056] a deep learning training method in which the machine is provided a small amount of classified data from human sources compared to a larger amount of unclassified data available to the machine.
Hsieh [0081]  categorizes data to be provided to the output layer 
Hsieh [0066] successful classification of new data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment of Zadeh to incorporate the hardware system design for deep learning algorithms  teachings of Hsieh  “for deep learning-based system design improvement.” (Hsieh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. hardware system design for deep learning algorithms) to a known concept (i.e. algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment) ready for improvement to yield predictable result (i.e. “Using a multilayered architecture, machines employing deep learning techniques can process raw data better than machines using conventional machine learning techniques.” Hsieh [0054])
Hsieh does not teach is for a monetary purchase; into a non-fraud category of the plurality of transaction categories; and approving the monetary purchase based on the non-fraud category.
ルイス teaches,
is for a monetary purchase;
(ルイス [0003] Credit card transactions are used in various environments)
into a non-fraud category of the plurality of transaction categories; and approving the monetary purchase based on the non-fraud category.
(ルイス [Abstract] Data validation, highly predictive artificial intelligence pattern matching
ルイス [0180] Risk zone 4 begins at a point where the occurrence of non-fraud trades with a mid-high scoring value is insignificant
ルイス [0003] Receiving information about whether it is valid is included. As a result of this check, a response of “issuer approval”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment of Zadeh to incorporate the fraudulent transaction risk assessment teachings of ルイス“for assessing fraudulent trade risk in e-commerce between a customer and a merchant over a network.” (ルイス[Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. fraudulent transaction risk assessment) to a known concept (i.e. algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment) ready for improvement to yield predictable result (i.e. “can also be refined periodically by a closed-loop risk modeling process that allows the services provided by the system to be fine-tuned to adapt to new or changing fraudulent trading patterns.” ルイス[Abstract])
Regarding Claim 17, 
Zadeh and Hsieh teach the machine learning architecture of Claim 13 as described earlier.
Zadeh does not teach receiving the uncategorized new transaction request from a user computer system, wherein the new transaction request is for a monetary purchase; using the targeted machine learning model, categorizing the uncategorized new transaction request into a fraud category of the plurality of transaction categories; and denying the monetary purchase based on the fraud category.
Hsieh teaches,
  receiving the uncategorized new transaction request from a user computer system, wherein the new transaction request
(Hsieh [0056] a deep learning training method in which the machine is provided a small amount of classified data from human sources compared to a larger amount of unclassified data available to the machine.
Hsieh [0081]  categorizes data to be provided to the output layer)
using the targeted machine learning model, categorizing the uncategorized new transaction request
(Hsieh [0056] a deep learning training method in which the machine is provided a small amount of classified data from human sources compared to a larger amount of unclassified data available to the machine.
Hsieh [0081]  categorizes data to be provided to the output layer 
Hsieh [0066] successful classification of new data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment of Zadeh to incorporate the hardware system design for deep learning algorithms  teachings of Hsieh  “for deep learning-based system design improvement.” (Hsieh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. hardware system design for deep learning algorithms) to a known concept (i.e. algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment) ready for improvement to yield predictable result (i.e. “Using a multilayered architecture, machines employing deep learning techniques can process raw data better than machines using conventional machine learning techniques.” Hsieh [0054])
Hsieh does not teach is for a monetary purchase; into a non-fraud category of the plurality of transaction categories; and approving the monetary purchase based on the non-fraud category.
ルイス teaches,
is for a monetary purchase;
(ルイス [0003] Credit card transactions are used in various environments)
using the targeted machine learning model, 
(ルイス  [Abstract] highly predictive artificial intelligence pattern matching)
categorizing the uncategorized new transaction request into a fraud category of the plurality of transaction categories; and denying the monetary purchase based on the fraud category.
(ルイス [0070] In one embodiment, one of the return codes ... to advise the merchant to reject the transaction despite ... score flag may indicate that the customer placing the current order has been found in the bad customer list ...If the customer's past orders are on the fraudulent trade list, this transaction is automatically added to the fraudulent trade list.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment of Zadeh to incorporate the fraudulent transaction risk assessment teachings of ルイス“for assessing fraudulent trade risk in e-commerce between a customer and a merchant over a network.” (ルイス[Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. fraudulent transaction risk assessment) to a known concept (i.e. algorithms, methods, and systems for artificial intelligence, soft computing, and deep learning…, Big Data analytics, machine learning, training schemes, (for) data mining, … financial forecasting, economics, risk assessment) ready for improvement to yield predictable result (i.e. “can also be refined periodically by a closed-loop risk modeling process that allows the services provided by the system to be fine-tuned to adapt to new or changing fraudulent trading patterns.” ルイス[Abstract])
Claim 20 is rejected on the same basis as Claim 16.

Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fehling (“AI-DRIVEN TRANSACTION MANAGEMENT SYSTEM”, U.S. Publication Number: 2014/0222596 A1) proposes categorizing spend data is provided that does not require a prior in-depth knowledge of an organization's transactional data.
Lopes (“MACHINE LEARNING SYSTEM FOR TRANSACTION RECONCILIATION”, U.S. Publication Number: 2021/0350382  A1) provides using a matching model, the transaction entries to classify the transaction entries into a set of matched transaction entries and a set of unmatched transaction entries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697